      Case 4:19-cv-01437 Document 53 Filed on 04/15/21 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TE AS
                                 HOUSTON DI ISION

 MINNIE HENDERSON,

         Plaintiff

 v.                                                         Civil Action H-19-1437

 OCWEN LOAN SERVICING, LLC,

         Defendant


                                     JOINT STATUS REPORT

       Plaintiff Minnie Henderson ( Plaintiff ) and Defendant PHH Mortgage Corporation,

successor by merger to Ocwen Loan Servicing, LLC ( Defendant ) (and collectively the

 Parties ), through Counsel, make the following report to the Court pursuant to this Court s

January 19, 2021 Order to Report (Doc. 52):

       Since the filing of the last Joint Status Report on January 15, 2021 (Doc. 51), the Parties,

through Counsel, have exchanged further document production and engaged in advanced

settlement discussions. Based upon the latest counter-proposal from Defendant, Plaintiff and

Defendant are optimistic that settlement discussions will successfully conclude in the next 45

days, if not sooner.

       The parties would request the opportunity to file one additional status report by Friday,

May 28, 2021.

Stipulated as to form and content:

Dated: April 15, 2021                         Respectfully Submitted,

                                              /s/Deborah H bbs
                                              Deborah Hubbs
                                              State Bar No. 24059976
     Case 4:19-cv-01437 Document 53 Filed on 04/15/21 in TXSD Page 2 of 2




                                            dhubbs@hubbslawgroup.com
                                            4747 Research Forest Drive #180
                                            The Woodlands, Texas 77380
                                            (832) 598-6257 telephone & facsimile

                                            Brian D. Flick (OH #0081605)
                                            Admitted Pro Hac Vice
                                            notices@dannlaw.com
                                            DannLaw
                                            PO Box 6031040
                                            Cleveland, OH 44103
                                            (513) 645-3488
                                            (216) 373-0536 fax

                                            ATTORNEYS FOR PLAINTIFF MINNIE
                                            HENDERSON

                                            /s/ Adam N nnallee (per            email   a thorit
                                            04/15/2021)
                                            Adam Nunnallee
                                            State Bar No. 24057453
                                            anunnallee@dykema.com
                                            Amelia H. Marquis
                                            State Bar No. 24097512
                                            amarquis@dykema.com
                                            Dykema Gossett PLLC
                                            1717 Main Street, Suite 4200
                                            Dallas, Texas 75201
                                            Ph: (214) 462-6400
                                            Fax: (214) 462-6401

                                            ATTORNEYS FOR DEFENDANT

                                CERTIFICATE OF SER ICE

        I hereby certify that a true and correct copy of the foregoing document was served upon
all counsel of record on April 15, 2021 via electronic case filing notification.

                                            /s/Deborah H bbs
                                            Deborah Hubbs
                                            ATTORNEY FOR PLAINTIFF MINNIE
                                            HENDERSON
